Citation Nr: 1241222	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-03 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for atrial fibrillation, as a result of medication prescribed by the Department of Veterans Affairs (VA). 

2.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for loss of muscle in the abdomen, tissue damage to the right hip, tissue damage from the right groin to the right knee, and sore testes and penile deformity with erectile dysfunction, as a result of improper treatment on the part of the VA. 


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1981 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with the appeal, the Veteran and his spouse testified at a personal hearing before a Decision Review Officer (DRO) at the RO in November 2008.  He and his spouse also testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2010.  Transcripts of both hearings are associated with the claims file. 

In February 2011, the Board remanded these claims for additional development and consideration.  As will be discussed further herein, all requested development has been completed and the claims are once again before the Board for further appellate adjudication.  


FINDINGS OF FACT

1.  The Veteran incurred an additional disability of atrial fibrillation as a result of medications prescribed by VA to treat migraine headaches.

2.  However, atrial fibrillation is not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and is not the result of an event that was not reasonably foreseeable.

3.  The Veteran incurred additional disabilities of loss of muscle in the abdomen, and nerve damage from the right groin to the right knee as a result of VA treatment, specifically, following a cardiac catheterization procedure and resulting right thigh hematoma requiring surgery.

4.  However, loss of muscle in the abdomen and nerve damage from the right groin to the right knee are not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and are not the result of an event that was not reasonably foreseeable.  

5.  The Veteran did not incur additional disabilities of tissue damage to the right hip, sore testes, or penile deformity with erectile dysfunction as a result of VA treatment.


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2012).

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of muscle in the abdomen, tissue damage to the right hip, tissue damage from the right groin to the right knee, and sore testes and penile deformity with erectile dysfunction is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, August 2006 and September 2007 letters, sent prior to the initial June 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim under the provisions of 38 U.S.C.A. § 1151 as well as his and VA's respective responsibilities in obtaining such evidence and information.  The September 2007 letter also complied with the notice provisions pursuant to Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records for unrelated claims have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in April 2008 and October 2011 in order to adjudicate his claims.  As noted by the Board in the February 2011 remand, since the April 2008 VA examination, the Veteran had raised additional contentions in support of his claims and thus an additional examination and opinion was necessary to decide the case.  Additionally, the Board further determined that, although the April 2008 VA examiner addressed a portion of the Veteran's claims in a sufficient manner, because the examiner did not offer any affirmative conclusion as to whether the Veteran suffered from the contended additional disabilities and resorted to mere speculation in offering an opinion, such resulted in non-evidence that is neither for or against the claims and, therefore, such section of the examination was inadequate for adjudication purposes.  As such, the Veteran's claims were remanded and he was afforded another VA examination October 2011.  

The Board has considered the Veteran's June 2012 statement alleging the October 2011 VA examination and opinions are inadequate for adjudication purposes.  The Veteran initially claims the VA examiner did not review his claims file.  However, the October 2011 examination report clearly states that the examiner reviewed the Veteran's claims file, including his VA treatment records noting his currently prescribed medications and prior medical history.  Moreover, the VA examiner specifically references several VA treatment records in providing her rationale for the proffered opinions.  The Veteran also alleges the VA examiner failed to provide sufficient rationale when rendering the opinions.  However, the Board finds that this is not the case as the examiner discussed each disability in turn, and provided clear, thorough rationales to initially determine whether first, there is an additional disability resulting from VA treatment or care and, second, if so, whether any additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.  

The Board further notes that the Veteran specifically argues that the examiner did not consider the Board's remand directive to reconcile her opinion with the July 2006 records indicating that the use of Valproic acid was put on hold due to the supratherapeutic level.  However, upon review of the examination report, the examiner specifically considered the July 2006 records and found that the Veteran did in fact receive more than the recommended dose for a period of three weeks and, while atrial fibrillation was not a common complication of Valproic acid toxicity, it was at least as likely as not that the condition may have been caused by supratherapeutic levels of Valproic acid.  Therefore, the examiner specifically considered the July 2006 VA treatment note and reconciled her opinion with such record.

Therefore, the Board finds that the VA examiner reviewed the claims file, to include records of the alleged improper VA treatment, interviewed the Veteran, and conducted a physical examination.  Additionally, in rendering her opinions, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the October 2011 VA examination and opinions are adequate to adjudicate the Veteran's claims and no further examination is necessary.

Furthermore, in obtaining the October 2011 VA examination and opinions, the Board finds that the AOJ has substantially complied with the February 2011 remand directives such that no further action is necessary in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (stating Board remand orders require "substantial compliance, not absolute compliance."); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, the Veteran and his spouse provided relevant testimony at the November 2008 DRO hearing and July 2010 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and the undersigned Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described his allegations regarding the VA treatment that he believes led to the additional disabilities at issue.  At the Board hearing, his testimony revealed additional contentions since the last VA examination and the Board sought additional development to rectify the deficiency in its February 2011 remand directives.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available, but was not associated with the claims file, other than medical evidence that was to be procured. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that VA incorrectly prescribed that he take 1450 milligrams of Divalproex per day for his migraine headaches, rather than the recommended limit of a 1000 milligram dosage, and that due to the increased dosage, he suffered atrial fibrillation for which he was hospitalized in July 2006. 

The Veteran further alleges that his medical management once hospitalized was based upon an incorrect medical history.  He points to a July 15, 2006, History and Physical Admission report that incorrectly stated that he suffered a history of bradycardia, hypertrophy of the prostate, heart valve disease, coronary artery disease, hyperlipidemia, urinary incontinence, and hypertension.  He contends that the incorrect medical history was used in determining his need for a cardiac catheterization, a procedure that was otherwise unnecessary.  In that regard, he stated that although he signed a written informed consent and provided verbal informed consent concerning the procedure, because the decision to order the procedure was based upon an incorrect medical history, the informed consent was legally flawed. 

The Veteran also alleges that he was mishandled following the cardiac catheterization when the gurney on which he was being transported caught on the side of his bed, jolted, and dropped to the ground.  Although he stayed on the gurney, the movement dislodged a closure device in his right lower thigh and he experienced immediate right abdominal pain and internal bleeding.  He states that, although the gurney dropped, he received no further examination from a physician for many hours after the incident until his condition had severely deteriorated and he was resuscitated, which resulted in surgery 24 hours later.  He claims that his medical management during that period of time was negligent. 

The Veteran contends that because of the described course of events, he now suffers from daily pain in the right abdomen, thigh, groin, and knee, and experiences sore testes, erectile dysfunction, and penile deformity.  He claims that he must also take anticoagulation medication for the rest of his life. 

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361 (2012).

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b) (2012).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1) (2012).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d) & (d)(1) (2012).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2012).

In adjudicating a claim for benefits, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, VA treatment records reflect that on July 15, 2006, the Veteran was admitted to the emergency room via ambulance after he suffered a syncopal episode.  He reported that he had experienced a headache and malaise that morning after taking a valium and Divalproex.  He had consumed coffee in the morning and then three beers later in the day.  During his third beer, he slumped over without warning.  The Veteran denied preceding palpitations, but did have chest pressure and slight dyspnea, which he related to his previous head and neck cancer.  He had never had an echocardiogram, catheterization, or stress test.  He was clammy and complained of weakness, chest pain, and mild shortness of breath.  The Veteran's past history was listed as lumbar radiculopathy, abdominal pain, lymphadentopathy, pain in knee/lower leg, hypothyroidism, migraine, history of cancer at the head and neck, back pain, acne, renal stone, and allergic rhinitis.  A separate record dated that same day, entitled History and Physical Admission, listed his previous diagnoses instead as bradycardia, hypertrophy of the prostate, heart valve disease, coronary artery disease, hyperlipidemia, urinary incontinence, and hypertension.  An abnormal electrocardiogram reflected atrial fibrillation.  A myocardial infarction was ruled out with serial enzymes, and the Veteran was started on anticoagulants.  It was noted that he took thyroid medication that could be contributing to his arrhythmia.  The physician stated that, based upon his review of the Veteran's records, including the history and physical note, he suspected the Veteran had paroxysmal atrial fibrillation for quite some time.  With regard to the Veteran's migraine headaches, the use of Valproic acid was put on hold due to the supratherapeutic level in his system.  Also to be put on hold was any medication with a stimulant.  Later in the day, the Veteran's blood pressure was noted to be low, and he complained of slight chest pain.  He was asymptomatic with regard to low blood pressure. 

Over the following six days, the Veteran complained of nightly center chest discomfort, burning, and slight pressure, as well as a migraine headache.  He was continued on anticoagulation medication.  His hypotension was assessed as orthostatic from syncope or from polypharmacy.  The Veteran was noted not to be on any blood pressure medications.  Testing revealed that cardiac markers were negative and myocardial infarction was affirmatively ruled out as the etiology of the arrhythmia.  Echocardiogram was normal.  Thyroid function testing revealed low TSH levels that were considered to be a possible contributing factor to his atrial fibrillation.  It was thought that he might have coronary artery disease because he was a smoker, had a family history of the disease, and had angina symptoms.  It was discussed with the Veteran the need to take anticoagulation for life due to his paroxysmal atrial fibrillation.  Cardiac enzymes were found to be within normal limits, but a chemical stress test was positive.  A myocardial perfusion test suggested diagonal or possible LAD territory ischemia.  Cardiac catheterization was discussed with the Veteran based upon the perfusion test results and due to his history of being a smoker, hypertension, hyperlipidemia, family history of coronary artery disease, and angina symptoms.  The Veteran voiced concerns about the procedure and the procedure was discussed with him.  Medication adjustments were made pending the catheterization and also as they related to coronary artery disease.  Divalproex for his migraine headaches was kept on hold because the medication could be proarythymic. 

A July 20, 2006 note of informed consent reflects that it was discussed with the Veteran the possible risks and consequences associated with sedation and catheterization, including allergic reaction, kidney failure, heart attack, stroke, bleeding requiring transfusion, excessive clotting, perforation, infection, arrhythmia, and death.  A written informed consent was also signed and dated July 19, 2006. 

Notes following the cardiac catheterization and up until his second surgery reflects that the Veteran complained of pain in the lower right quadrant of his abdomen within an hour following the catheterization.  He was examined by a physician and his pain medications were adjusted.  Later in the day, he was noted to be sitting up and eating dinner.  Two hours later, it was noted that there was no hematoma at the right groin and no active bleeding.  The Veteran reported that he thought he had pulled something when he was moved to the gurney.  Over the next few hours, the Veteran rested with no symptoms of pain or discomfort.  Then around 11 P.M., he was found groaning and guarding, with intense sharp pain in the right lower quadrant.  A CT scan was ordered and it was noted that the Veteran reported he was dropped in his gurney.  The CT scan evidenced a large right-sided retroperitoneal bleed.  He was transferred to intensive care.  The Veteran was in significant pain but hemodynamically stable.  His blood pressure was low despite narcotic medication, and he was being watched for possible transfusion and surgery.  By the following morning, he had become progressively unstable, his hematocrit level fell further, and his abdominal pain spread to all quadrants.  He did not respond to an adjustment of his coagulation numbers and resuscitation was initiated.  During the resuscitation, a left-sided line was placed and a post procedural chest film revealed a pneumothorax.  By mid-morning surgery was ordered and he underwent a left tube thoracotomy, right groin exploration, and right retroperitoneal exploration with vein patch angioplasty of external iliac artery.  The diagnosis was right femoral artery pseudoaneurysm and right retroperitoneal hematoma. 

On August 3, 2006, the Veteran was transferred to a rehabilitation facility and was awaiting discharge once his anticoagulant medication had stabilized. 

In April 2008, a VA examiner reviewed the Veteran's claims file and determined that there was not enough data in the claims file to determine whether the Veteran currently suffered from erectile dysfunction, a right hip condition, an abdominal muscle condition, or nerve damage to the right anterior thigh.  The examiner determined that the Veteran's atrial fibrillation was not caused by taking Divalproex and Levothyroxine, his thyroid medication, because those two medications would not cause a major cardiac interaction and the Veteran had other possible causes for developing atrial fibrillation.  The examiner stated that it was not possible to state the cause of the Veteran's possible erectile dysfunction without resort to mere speculation because of the many possible causes and risk factors specific to the Veteran.  The examiner determined that the July 2006 hospitalization did not demonstrate overt carelessness, negligence, lack of skill or error in judgment by the VA staff.  The examiner explained that proper informed consent had been obtained, the arterial bleeding was a known complication of cardiac catheterization, the pneumothorax the Veteran suffered was successfully treated and was also a known complication of the cardiac catheterization, and although the Veteran did suffer from probably superficial nerve damage to the right anterior thigh due to the hematoma and resulting surgery, that did not result from any careless, negligent, or error by the VA staff. 

VA treatment records dated from 2009 forward reflect that the Veteran's current disabilities included chronic pain due to his low back and left leg that was complicated by the iliac artery dissection and repair, as well as coronary artery disease and stable atrial fibrillation. 

In the February 2011 remand, the Board determined that since the April 2008 VA examination, the Veteran has raised additional contentions in support of his claims, and a remand was necessary in order to obtain a new VA medical examination and opinion regarding whether the Veteran has additional or aggravated disabilities related to the July 2006 hospitalization, to include loss of muscle use in the abdomen, tissue damage in the right hip, nerve damage in the right groin to the right knee, and sore testes and penile deformity with erectile dysfunction and, if so, whether such are the result of VA treatment.  The Board noted that, although the April 2008 VA examiner addressed a portion of the Veteran's claims, because the examiner did not offer any affirmative conclusion as to whether the Veteran suffered from the contended additional disabilities and the resort to mere speculation results in non-evidence that is neither for or against the claims, that section of the examination is inadequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).  See also Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Consequently, the Veteran was afforded another VA examination in October 2011.  The October 2011 VA examiner reviewed the claims file, to include records of the alleged improper VA treatment, interviewed the Veteran, and conducted a physical examination.  As an initial matter, the examiner determined that it was less likely as not that the Veteran has residual testicular discomfort as a result of the right thigh hematoma following the cardiac catheterization.  The examiner also indicated that the Veteran's claimed erectile dysfunction is not document in the record.  Similarly, the examiner determined that the Veteran's claimed right hip disorder was resolved following the right thigh hematoma surgery, pursuant to an April 2010 VA treatment record, and therefore, is less likely than not due to the hematoma surgery.  As additional support, the examiner indicated an October 2011 X-ray determined the right hip is normal.  Therefore, the examiner ultimately concluded the Veteran does not have additional disabilities of tissue damage to the right hip, sore testes, and penile deformity with erectile dysfunction.

However, the examiner did conclude that it was at least as likely as not that the medication the Veteran was prescribed for his headaches, Divalproex, caused or aggravated his atrial fibrillation.  The examiner also determined that the Veteran's cardiac catheterization in July 2006 and the resulting right thigh hematoma requiring surgery caused a mild weakness in the right lower quadrant area of the abdomen, as a result of scarring of the external oblique muscle.  The examiner noted the Veteran complained of right groin pain in 2005, and therefore, it is more likely that the scarring of the external oblique and the mild weakness actually aggravated the preexisting condition rather than caused it.  Finally, the examiner indicated that the Veteran has hypersensitivity to the anteriolateral aspect of the thigh, extending from the inguinal area to just above the knee, which is suggestive of meralgia paresthetica.  She indicated that such condition was caused by compression of lateral femoral cutaneous nerve of the groin and, per medical literature, can occur as a result of scar tissue entrapment of the nerve due to inguinal surgery.  Thus, the examiner concluded that is at least as likely as not the Veteran has nerve damage in the right groin due to the hematoma surgery. 

However, the examiner determined that it was less likely as not that the Veteran's additional disabilities of atrial fibrillation, mild weakness in the right lower quadrant area of the abdomen, and nerve damage in the right groin resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.  

Specifically, concerning the atrial fibrillation and the resultant cardiac catheterization, the examiner stated that VA did not rely on incorrect medical history in determining the course of treatment.  Additionally, in treating the Veteran for this condition he was not provided incorrect, unnecessary, or negligent treatment.  As rationale, the examiner noted that the Veteran's VA treatment records show a history and physical that incorrectly stated the Veteran had bradycardia, BPH and heart valve disease, coronary artery disease, and hyperlipidemia.  However, the examiner noted the decision to perform a cardiac catheterization was based on the Veteran's symptoms of nightly chest discomfort, family history of heart disease, and angina symptoms.  Thus, the examiner concluded that, in light of the symptomatology and test results noted, the Veteran was not provided incorrect, unnecessary, or negligent treatment, including the cardiac catheterization.  

Concerning the alleged gurney drop and resultant right thigh hematoma, which the Veteran claims caused the mild weakness in the right lower quadrant area of the abdomen and nerve damage in the right groin, the examiner determined it is less likely that the gurney drop caused the hematoma because bleeding and dissection are known complications of cardiac catheterization, as indicated in the informed consent form the Veteran signed on July 20, 2006.  Therefore, the examiner concluded that it is at least as likely as not that VA properly attended to the Veteran from the time he complained of right abdominal pain and up until the external iliac artery repair, two days later, on July 22, 2006.  

 Here, despite the Veteran's contentions to the contrary as discussed in the preceding section, the Board finds that the October 2011 VA physician based her opinions on a review of the Veteran's medical records, discussed his lay assertions and the medical evidence of record, and provided a detailed and sufficient rationale for the opinions.  Nieves-Rodriguez, supra; Stefl, supra.  As such, the Board considers these medical opinions to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the October 2011 VA examiner's conclusions.  

Therefore, based on the probative evidence of record, the Board finds that, while the Veteran incurred an additional disability of atrial fibrillation as a result of medications prescribed by VA to treat migraine headaches, such is not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and is not the result of an event that was not reasonably foreseeable.  Likewise, while he incurred additional disabilities of loss of muscle in the abdomen and nerve damage from the right groin to the right knee as a result of VA treatment, specifically, following a cardiac catheterization procedure and resulting right thigh hematoma requiring surgery, such are also not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and are not the result of an event that was not reasonably foreseeable.  Furthermore, the Board finds that the probative evidence of record fails to show that the Veteran incurred additional disabilities of tissue damage to the right hip, sore testes, and penile deformity with erectile dysfunction as a result of VA treatment.

In reaching this conclusion, the Board has also considered the Veteran and his spouse's assertions that he has additional disabilities as a result of negligent VA treatment in multiple written statements as well as during their November 2008 DRO hearing and July 2010 Board hearing.  In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

Here, the Veteran and his spouse are both competent to report that the Veteran has experienced symptoms commonly associated with atrial fibrillation, such as heart palpitations, and pain in his abdomen, right hip, right groin area, testicular discomfort, and penile deformity with erectile dysfunction, since his VA treatment in July 2006 because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's and his spouse's statements concerning the existence of any additional disabilities and, if present, the relationship of such to his VA treatment to be not competent.  In this regard, such inquiries are medically complex in nature and there is no indication that the Veteran or his spouse has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, diagnosing such disorders require a physical examinations, possible diagnostic testing, and the interpretation of such examinations and tests.  Moreover, rendering an opinion as to whether such disorders are the result of VA negligence or an event not reasonably foreseeable requires an understanding of the common practices and treatment standards in the medical community and applying such to the Veteran's case.  Therefore, as the Veteran and his spouse are not competent to render an opinion as to the existence of any additional disabilities and, if present, the relationship of such to his VA treatment, the Board accords such statements no probative weight. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation, as a result of medication prescribed by VA, and for loss of muscle in the abdomen, tissue damage to the right hip, tissue damage from the right groin to the right knee, and sore testes and penile deformity with erectile dysfunction, as a result of improper treatment on the part of the VA.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against his claims, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation as a result of medication prescribed by VA is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for loss of muscle in the abdomen, tissue damage to the right hip, tissue damage from the right groin to the right knee, and sore testes and penile deformity with erectile dysfunction as a result of improper treatment on the part of the VA is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


